DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed 05/09/2022.
Claims 1-9 have been amended.  Claims 1-9 are pending and have been examined on the merits (claims 1 and 3 being independent).
The amendment filed 05/09/2022 to the claims has been entered.
Response to Arguments
Applicant’s arguments and amendments filed 05/09/2022 have been fully considered.
The previous rejection regarding 35 U.S.C. 112(a) has been withdrawn because the amendment successfully addresses the rejection. 
The previous objections regarding the claim objections 1-2 and 4-9 have been withdrawn because the amendment successfully addresses the objections. 
Applicant’s argument is persuasive on software per se under 35 U.S.C. 101 and the rejection has been withdrawn. (Applicant’s remarks, pages 9-10)
Applicant’s arguments and amendments, see Applicant’s remarks, pages 11-12, filed 05/09/2022, with respect to claims 1-9 have been fully considered and are persuasive. The rejection under 35 U.S.C. 103 of claims 1-9 has been withdrawn. 
Applicant asserts that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 U.S.C. 101 have been maintained and clarified in view of the USPTO 2019 PEG. 
Applicant argues: (Applicant’s remarks, pages 10-11)
(1) “The claims as a whole integrate the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by providing benefits of home ownership to a person (or two or more related persons) not willing and able to purchase a single family home or condominium in a desired location. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).”
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to provide benefits of home of shared ownership for an individual which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as fundamental economic principles or practices and commercial or legal interactions).  
For instance, in the process of claim 1, the limitations of receiving… personal data from a potential buyer…, maintaining… a suitable dwelling unit with other compatible buyers, maintaining… dwelling units suitable for multiple occupancy, identifying… potential matches of at least three potential buyers…, providing… potential buyers with details of suitable dwelling units…, obtaining… financing for the matched potential buyers…, assisting… matched buyers in the purchase and occupancy…, retaining… an agreed interest in each dwelling unit…, and qualifying… under applicable IRS regulations… recite this judicial exception.  
 (2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1 and 3 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., a first data base, a second data base, a computer algorithm, applicable IRS regulations, an auction process, etc.) are the additional elements amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
(3) Step 2B Consideration: The limitations recited by claims 1 and 3 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of claim 1, receiving… personal data from a potential buyer…, providing… potential buyers with details of suitable dwelling units…, obtaining… financing for the matched potential buyers…, maintaining… a suitable dwelling unit with other compatible buyers, maintaining… dwelling units suitable for multiple occupancy, assisting.. matched buyers in the purchase and occupancy …, retaining… an agreed interest in each dwelling unit…, and qualifying… under applicable IRS regulations… are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of provide benefits of home of shared ownership for an individual.  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification pages 5 and 8, “Website of Facilitator” and “A suitable software App”. 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “software App” and “Website”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of providing benefits of home of shared ownership for an individual, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014).  Hence, the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, rejection of claims 1-9 under 35 U.S.C. 101 is maintained by the Examiner.
Claim Objections
Claims 1-9 are objected to because of the following informalities: 
Claim 1, line 1: “A method…” should be  “A computer method…”. 
Claim 3, line 1: “A dwelling unit…” should be “A computer method…”. 
Claims 4-9: For example, “The dwelling unit of claim 3, wherein…” should be “The computer method of claim 3, wherein…”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for providing benefits of home of shared ownership, which contains the steps of receiving, maintaining, identifying, providing, obtaining, and assisting.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a method, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for providing benefits of home of shared ownership is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices and commercial or legal interactions.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: receiving… personal data from a potential buyer…, maintaining… a suitable dwelling unit with other compatible buyers, maintaining…dwelling units suitable for multiple occupancy, identifying… potential matches of at least three potential buyers…, providing… potential buyers with details of suitable dwelling units…, obtaining… financing for the matched potential buyers…, assisting.. matched buyers in the purchase and occupancy …, retaining… an agreed interest in each dwelling unit…, and qualifying… under applicable IRS regulations…
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices and commercial or legal interactions.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… personal data from a potential buyer…, providing… potential buyers with details of suitable dwelling units…, obtaining… financing for the matched potential buyers…, maintaining… a suitable dwelling unit with other compatible buyers, maintaining… dwelling units suitable for multiple occupancy, assisting.. matched buyers in the purchase and occupancy …, retaining… an agreed interest in each dwelling unit…, and qualifying… under applicable IRS regulations… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e., generally linking the use of the judicial exception to a particular technological environment or field of use and/or adding insignificant extra-solution activity to the judicial exception. – see MPEP 2106.05 (g)(h)). 
The instant recited claims including additional elements (i.e., a first data base, a second data base, a computer algorithm, applicable IRS regulations, and an auction process) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification pages 5 and 8, “Website of Facilitator” and “A suitable software App”) as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05 (f)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a first data base, a second data base, a computer algorithm, applicable IRS regulations, and an auction process) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2 and 4-9 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claim 2, the step of “… repurchasing at a guaranteed price from a matched buyer within a specified time period, that buyer's share of the selected property…” (i.e., repurchasing at a price… the selected property), in claim 4, the step of “….. wherein the management company optionally retains an agreed interest in, and/or security deposit for, each dwelling unit….” (i.e., retaining an agreed interest), in claim 5, the step of  “…. wherein the management company is responsible for the resale of each individual owner's share (including any interest held in trust by the management company) of the dwelling unit….” (i.e., reselling each individual’s share of the property ), in claim 6, the step of “…. wherein the individual dedicated private areas each have the same value” (i.e., having the same value of dedicated private areas), in claim 7, the step of “… wherein the individual dedicated private areas have different values, based at least in part on the size, location, and/or included amenities” (i.e., having the different values of dedicated private areas), in claim 8, the step of “… wherein the relative value of each dedicated private area is determined by an auction process” (i.e., an auction process), and in claim 9, the step of “… wherein the relative value of each dedicated private area is determined by the management company.” (i.e., having the relative value of dedicated private areas) are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component. Selling/buying a home, financing, and matching a buyer/seller are a most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2 and 4-9, the step claimed are rejected under the same analysis and rationale as the independent claims 1 and 3 above.  Merely claiming the same process providing buyers opportunity to purchase a share in a property as shared ownership does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-9 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YONGSIK PARK/Examiner, Art Unit 3695
August 3, 2022                                                                                                                                                                                                      
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/5/2022